Citation Nr: 1114286	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  99-17 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1946 to June 1952.  He died in October 1996.  The appellant is advancing this appeal as his widow.

The issue on appeal was most recently before the Board in January 2008. The appellant appealed the Board's January 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision in June 2010, the Court vacated the Board's January 2008 decision and remanded the matter for additional action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

The Board initially notes that by rating decision in October 1997, the appellant was informed that the Veteran's service records may have been destroyed in a fire that occurred in July 1973 at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).

The Veteran died in October 1996, and his death certificate lists the immediate cause of death as stroke following surgery with arteriosclerotic cardiovascular disease, respiratory compromise, and severe arthritis leading to immediate cause of death.  Statements from the appellant and the Veteran's siblings collectively noted that the Veteran had a jeep accident while stationed in Korea during a snow storm, and that he had sustained frostbite to his feet.  The appellant maintained in a statement received in March 2003 that the frostbite resulted in hypothermia that led to the Veteran's arthritis.

A September 1999 letter from J. Eugene Huffstutter, M.D. revealed that he had diagnosed the Veteran with rheumatoid arthritis and that the Veteran had paresthesias of his hands and feet.  Dr. Huffstutter noted that when he questioned the Veteran about "these", the Veteran related an incident that occurred in the Korean War where he had significant frostbite injury to his hands and feet.  The Board notes that Dr. Huffstutter did not provide an etiology opinion.  A medical examination is appropriate to clarify whether the cause of the Veteran's death is service connected.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's claims file to an appropriate VA examiner for review and an opinion as to a relationship between the cause of the Veteran's death and his active duty service.    

For purposes of the opinion, the examiner should assume for the sake of argument that the Veteran did suffer cold injury to the hands and feet during his Korean service. 

After reviewing the claims file, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any of the disorders listed on the Veteran's death certificate were causally related to the Veteran's service, to include cold injury during service?

If, and only if, the examiner finds that a disorder listed on the death certificate was causally related to the Veteran's service, to include cold injury, then the examiner should also respond to the following: 

     b)  Was such service-related disorder or disorders, singly, or with some other condition, the immediate or underlying cause of death, or etiologically related thereto?

     c)  If not, did such service-related disorder or disorders contribute substantially or materially to cause death; combine to cause death; or aide or lend assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

A rationale should be provided for all opinions offered.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


